Citation Nr: 1514042	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  09-08 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a sciatic nerve condition, characterized by symptoms to include numbness, pain, giving-way, and tingling of the legs (also claimed as a bilateral leg condition). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972, with additional periods of Active Duty for Training (ACDUTRA) to include from August 5th through 19th, 1972; August 10th through 26th, 1973; August 6th through 22nd, 1974; and May 17th through 31st, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Previously service connection was denied for a bilateral leg condition claimed as secondary to a lightning strike.  This determination was predicated on the finding that a lightning strike was not demonstrated by the evidence of record.  In association with the current claim concerning service connection for a sciatic nerve condition, the records pertaining to a lightning strike during a period of ACDUTRA were received.

In December 2012, the Board merged the Veteran's separate issues of service connection for a sciatic nerve condition and for a bilateral leg and foot condition, claimed as due to a lightning strike, and remanded the (merged) claim to the RO for additional evidentiary development.  This case has now returned to the Board for further appellate consideration.

The Board notes, that in addition to the paper claims file, there are also Virtual VA and VBMS paperless files associated with the Veteran's claims file.  A review of the documents in such file contains the records from the Social Security Administration (SSA) dated through May 2009.  These records have been considered by the Board.  The remaining documents in the Virtual VA and VBMS paperless claims file are either duplicative in the paper claims file or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the issue of service connection for a sciatic nerve condition, characterized by symptoms to include numbness, pain, giving-way, and tingling of the legs (also claimed as a bilateral leg condition), can be properly considered by the Board.

In December 2012, the Board remanded the Veteran's claim to the AOJ, in pertinent part, for a VA medical opinion concerning diagnosis and etiology.  In February 2013, the Veteran was afforded a VA examination.  Upon review, the Board finds that the VA examiner in February 2013 did not address all of the Board's remand directives.  Specifically, while the VA report of examination provides the Veteran's medical history, it does not contain a diagnosis regarding a disability claimed as sciatic nerve or a bilateral leg condition, which the Veteran has attributed to his military service.  The VA examiner referenced the neurological examination performed in December 2008, which did not reveal any acute issues or nerve impingement.  However, the VA examiner did not address the evidence which indicates that the Veteran received treatment for symptoms of a sciatic nerve injury prior to December 2008.

In a January 2007 VA treatment record, a VA clinician reported a history of old sciatic nerve injury with pain in the bilateral legs, arms, and right side of neck.  In a March 2008 private record, pertaining to treatment received at the Pinehurst Surgical Clinic, a clinician noted that the Veteran has a well-established diagnosis for chronic pain syndrome.  In a December 2008 private record, pertaining to treatment received at the Carolina Neurology Clinic, the Veteran presented with complaints of his leg giving-way and collapsing while playing softball.  The Veteran was diagnosed with episodic pain and acute leg weakness, which were suspected to be secondary to chronic myelopathy.

Upon VA examination in February 2013, the examiner found no evidence of a peripheral nerve condition; however, the examiner did not address the Veteran's contention that he experiences symptoms of leg pain, numbness, giving-way, and tingling since being struck by lightning, or the record evidence indicating symptoms and diagnoses prior to December 2008.  Accordingly, the February 2013 VA examiner's opinion is incomplete to the extent that it does not address the Veteran's reported symptoms, treatment, and various medical diagnosis of record.  

When VA undertakes to examine a Veteran, VA is obligated to ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, this appeal must again be remanded for the AOJ to obtain a VA addendum medical opinion in the study of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the VA examiner who drafted the February 2013 report, if available, to obtain an addendum opinion.  If the examiner who drafted the February 2013 report is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for a new examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner is requested to review all pertinent records associated with the claims file, and offer an opinion addressing the following questions:

(a) Does the Veteran currently have a disability manifested by a sciatic nerve condition and (or) a bilateral leg condition, based on any symptoms of numbness, pain, giving-way, and tingling in the legs; and, if so, please identify the diagnosis or diagnoses.

(b) If the answer to (a) is "Yes," is it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed condition involving the sciatic nerve or bilateral leg had its clinical onset during military service, or is otherwise related to any event, injury, or incident of military service, to include a lightning strike during a period of ACDUTRA and (or) being hit by a sand back in service?

In forming his or her medical opinion, the examiner must specifically address the following:
* In a January 2007 VA treatment record that documents a "history of old sciatic nerve injury with pain to the bilateral legs, arms and right side of neck;" 
* The March 2008 private treatment record that documents a "well-established chronic pain syndrome;"
* The December 2008 private treatment record that documents a diagnosis of "episodic pain and acute leg weakness suspected as secondary to chronic myelopathy;" and,
* The Veteran's lay statements regarding in-service injuries he sustained after having being hit in the right leg with a sand bag, and after having being struck by lightning; and his statement regarding the symptoms of numbness, pain, giving-way, and tingling of the legs since these injuries.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  After the above actions have been completed, AOJ should re-adjudicate the Veteran's appeal.  If the determination remains adverse to the Veteran, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afford an appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




